Case 0:21-cr-60020-WPD Document 278 Entered on FLSD Docket 08/10/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTICT OF FLORIDA


  UNITED STATES OF AMERICA,                           CASE NO. 21-60020-CR-DIMITROULEAS

         Plaintiff,

  vs.

  JONATHAN MARKOVICH AND
  DANIEL MARKOVICH,

        Defendants.
  _______________________________________/

                                             ORDER

         THIS CAUSE is before the Court sua sponte and upon receipt of Defendant’s trial brief.

  The Court is uncomfortable asking jurors to sit on a lengthy trial starting on the penultimate day

  of their two week trial period.

         The Court resets the trial in this cause. The Calendar Call is reset to September 10,

  2021 at 10:00 A.M. and the Trial is reset to September 13, 2021.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  9th day of August, 2021.




  Copies furnished to:

  Counsel of Record
Case 0:21-cr-60020-WPD Document 278 Entered on FLSD Docket 08/10/2021 Page 2 of 2
